INCH, Chief Judge.
This is a motion by defendant for leave to reargue his motions to dismiss, the complaint upon the ground that thisdenaturalization proceeding was not instituted upon the filing of an affidavit: showing good cause therefor and, upon such reargument, for a dismissal of the' complaint, on the authority of the decision in United States v. Zucca, 351 U.S. 91, 76 S.Ct. 671, 100 L.Ed. 964. In that, case, the United States Supreme Court, held that, in a denaturalization proceeding, such as the instant one, the filing-of the affidavit showing good cause is a. procedural prerequisite to the initiation, and maintenance of the proceeding.. Therefore, this motion is granted and,, after such reargument, the complaint is-dismissed, without prejudice to the government’s right to institute a proceeding to denaturalize the defendant upon, the filing of the required affidavit. United States v. Zucca, supra. Settle order.